Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 1 of 36 Page ID #:127




                            EXHIBIT D
  Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 2 of 36 Page ID #:128




    U.S. Patent No. 10,298,564
Hisense Product / MediaTek Product




                                          1
                   Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 3 of 36 Page ID #:129




                                                                     MediaTek video processing system and components thereof including
                                                                      MStar MSD6886NQHT Processor, main board hardware, integrated
Hisense H65G Series 4K UHD Android Smart TV (Model # 43H6570G)       operating system, middleware, application program, video processing,
             (“Hisense Product” or “Accused Product”)                 and/or digital rights management (“DRM”) software that runs on the
                                                                                                Hisense Product
                                                                                  (“MediaTek Product” or “Accused Product”)




                                                                 2
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 4 of 36 Page ID #:130
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"
1. A second device for receiving delivery Each of the Hisense Product and the MediaTek Product is a second device for receiving delivery of a protected
of a protected content from a first device, content from a first device, the processor circuit arranged to execute instructions, and is referred to herein as
the second device comprising a processor an “Accused Product.”
circuit, the processor circuit arranged to
execute instructions, the instructions For example, the Hisense Product is an HDMI receiver with HDCP 2.2 for receiving delivery of protected
arranged to:                                  content from another device, such as an HDMI transmitter with HDCP 2.2.




                                              Hisense, 4K UHD HISENSE ANDROID SMART TV (2020), 43" Class- H65G Series, Model: 43H6570G,
                                              https://www.hisense-usa.com/televisions/all-tvs/43H6570G_4k-uhd-hisense-android-smart-tv-2020.

                                              The Hisense Product includes three HDMI 2.0b ports that support HDCP 2.2.




                                              Id.




                                                                              3
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 5 of 36 Page ID #:131
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"




                                              Accused Product Image.




                                              Hisense, H65 Series Android TV, Model 43H6570G, Specification Sheet, https://assets.hisense-
                                              usa.com/assets/ProductDownloads/204/1cfe52f276/43H6570G-Spec-Sheet.pdf.




                                                                              4
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 6 of 36 Page ID #:132
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"




                                              RTINGS.com, Hisense H6570F TV Review, https://www.rtings.com/tv/reviews/hisense/h6570f. H6570F is a
                                              2019 model of Hisense’s H65 Series Android TV and, upon information and belief, H6570G, the 2020 model
                                              of Hisense’s H65 Series Android TV, includes HDMI ports substantially similar to those of H6570F and is
                                              compatible with HDCP 2.2.

                                              The Hisense Product comprises a processor circuit, the processor circuit arranged to execute instructions as
                                              set forth in the body of the claim. The Hisense Product includes the MStar MSD6886NQHT SoC (the “MStar
                                              SoC”).




                                              Accused Product Teardown (SoC).


                                                                              5
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 7 of 36 Page ID #:133
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"
                                              The MStar SoC implements “Hardened DRM” – Mstar Trusted Execution Environment (TEE) that includes
                                              hardware support for HDCP 2.2.




                                                                              6
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 8 of 36 Page ID #:134
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"




                                              MStar      Semiconductor,      Security   Evolution      on     TV/OTT      (Jun.    2015),     available    at
                                              https://ecfsapi.fcc.gov/file/60001077389.pdf, at pp. 2, 5, 6.

                                              On information and belief, the MStar SoC includes an ARM TrustZone-enabled Cortex-A CPU and Mali
                                              GPU, which provide hardware support for HDCP 2.2 and execute instructions.




                                                                              7
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 9 of 36 Page ID #:135
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"
                                              ARM, Designing Security & Trust into Connected Devices (Nov. 10, 2015), available at
                                              https://community.arm.com/cfs-file/__key/telligent-evolution-components-attachments/01-2142-00-00-00-
                                              00-67-58/ARM-Techcon-Security-2015.pdf, at p. 21.

                                              Upon information and belief, the Accused Product is compliant with the High-bandwidth Digital Content
                                              Protection System Revision 2.2 (“HDCP 2.2”) protocol. The Accused Product supports HDCP 2.2 for
                                              protecting content between devices.




                                              High-bandwidth Digital Content Protection System Mapping HDCP to HDMI, Rev. 2.2 (Feb. 13, 2013),
                                              available                                      at                             https://www.digital-
                                              cp.com/sites/default/files/specifications/HDCP%20on%20HDMI%20Specification%20Rev2_2_Final1.pdf
                                              (“HDMI HDCP 2.2”) at 5.




                                                                              8
                        Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 10 of 36 Page ID #:136
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"




                                              Id. at 9.

                                              The Accused Product is an HDCP Device, and more specifically an HDCP 2.2-compliant Device, capable of
                                              functioning as an HDCP Receiver and that implements required functionality of HDMI HDCP 2.2 including
                                              the functions required by the HDCP Receiver State Diagram.




                                              Id. at 5.




                                              Id. at 6.




                                                                              9
                        Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 11 of 36 Page ID #:137
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"




                                              Id. at 7.




                                              Id. at 31-32.

                                              The Accused Product includes, for example, a bit in its HDCP2Version register identifying the Accused
                                              Product as HDCP 2 capable.




                                                                             10
                        Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 12 of 36 Page ID #:138
                                                            U.S. Patent No. 10,298,564: Claim 1
"1. A second device for receiving delivery of a protected content from a first device, the second device comprising a processor circuit, the processor circuit
                                               arranged to execute instructions, the instructions arranged to:"
                                              Id. at 27.

                                              The Accused Product receives delivery of protected content from a first device.




                                              Id. at 11.




                                                                             11
                           Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 13 of 36 Page ID #:139
                                                                 U.S. Patent No. 10,298,564: Claim 1
"provide a certificate to the first device prior to receiving a first signal, wherein the first signal is sent by the first device, wherein the certificate is associated
                                                                        with the second device;"
 provide a certificate to the first device prior The instructions of the Accused Product are arranged to provide a certificate, e.g., certrx, to the first device
 to receiving a first signal, wherein the first (transmitter) as part of the Authentication and Key Exchange (AKE) stage of the HDCP 2.2 protocol and prior
 signal is sent by the first device, wherein to receiving a first signal, e.g., the LC_Init message including rn, wherein the first signal is sent by the first
 the certificate is associated with the second device, and wherein the certificate is associated with the Accused Product (second device).
 device;
                                                  The certificate, certrx, includes a Receiver ID for the Accused Product, Receiver Public Key, and a
                                                  cryptographic signature, amongst other information.




                                                 HDMI HDCP 2.2 at 11.




                                                 Id. at 8.

                                                 The Accused Product provides the certificate to the transmitter as part of the AKE stage, irrespective of
                                                 whether the transmitter has a Master Key km stored corresponding to the Receiver ID.




                                                                                   12
                           Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 14 of 36 Page ID #:140
                                                                 U.S. Patent No. 10,298,564: Claim 1
"provide a certificate to the first device prior to receiving a first signal, wherein the first signal is sent by the first device, wherein the certificate is associated
                                                                        with the second device;"




                                                 Id. at 12.




                                                                                   13
                           Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 15 of 36 Page ID #:141
                                                                 U.S. Patent No. 10,298,564: Claim 1
"provide a certificate to the first device prior to receiving a first signal, wherein the first signal is sent by the first device, wherein the certificate is associated
                                                                        with the second device;"

                                                 Id.

                                                 The Accused Product provides the certificate to the first device as part of the AKE_Send_Cert message.




                                                 Id. at 14.




                                                 Id. at 13.




                                                 Id. at 57.


                                                                                   14
                           Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 16 of 36 Page ID #:142
                                                                  U.S. Patent No. 10,298,564: Claim 1
"provide a certificate to the first device prior to receiving a first signal, wherein the first signal is sent by the first device, wherein the certificate is associated
                                                                         with the second device;"
                                                  The Accused Product provides the certificate to the first device during the AKE stage prior to receiving the
                                                  first signal, e.g., the LC_Init message including rn, as part of a Locality Check.




                                                 Id. at 16.

                                                 See also:




                                                 Id. at 31.




                                                                                   15
                           Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 17 of 36 Page ID #:143
                                                                 U.S. Patent No. 10,298,564: Claim 1
"provide a certificate to the first device prior to receiving a first signal, wherein the first signal is sent by the first device, wherein the certificate is associated
                                                                        with the second device;"




                                                 Id.




                                                                                   16
                          Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 18 of 36 Page ID #:144
                                                              U.S. Patent No. 10,298,564: Claim 1
                "receive the first signal when the certificate indicates that the second device is compliant with at least one compliance rule;"
receive the first signal when the certificate The instructions of the Accused Product are arranged to receive the first signal when the certificate indicates
indicates that the second device is that the second device is compliant with at least one compliance rule.
compliant with at least one compliance
rule;                                          The Accused Product receives the LC_Init message including rn when the certificate, certrx, indicates that the
                                               Accused Product is compliant with at least one compliance rule. For example, the certificate, certrx, includes
                                               a Receiver ID, Receiver Public Key, and a cryptographic signature.




                                             HDMI HDCP 2.2 at 11.




                                             Id. at 16.




                                                                             17
         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 19 of 36 Page ID #:145
                                              U.S. Patent No. 10,298,564: Claim 1
"receive the first signal when the certificate indicates that the second device is compliant with at least one compliance rule;"




                              Id. at 17.

                              The Accused Product receives the LC_Init message including rn when the certificate indicates, for example,
                              that the certificate conforms with the format established by the HDCP specification (see id. at 11, excerpted
                              above) and indicates a valid signature and a Receiver ID that is not in a revocation list.




                                                              18
         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 20 of 36 Page ID #:146
                                              U.S. Patent No. 10,298,564: Claim 1
"receive the first signal when the certificate indicates that the second device is compliant with at least one compliance rule;"




                              Id. at 13.

                              A valid signature in the certificate indicates, for example, that the second device is compliant with a set of
                              compliance rules of the HDCP specification.

                                              1.9 “Compliance Rules” means the technical requirements set out in Exhibit C, as
                                                   such exhibit may be amended by Licensor from time to time in accordance with
                                                   the terms of this Agreement.




                                                              19
         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 21 of 36 Page ID #:147
                                              U.S. Patent No. 10,298,564: Claim 1
"receive the first signal when the certificate indicates that the second device is compliant with at least one compliance rule;"
                               HDCP        License     Agreement,       March      6,  2017,     at     2,    available    at    https://digital-
                               cp.com/sites/default/files/HDCP%20License%20Agreement_March%206%2C%202017_FOR%20REVIEW
                               %20ONLY.pdf.




                               Id. at Exhibit C.

                               See also:




                               HDMI HDCP 2.2 at 31.




                                                               20
         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 22 of 36 Page ID #:148
                                              U.S. Patent No. 10,298,564: Claim 1
"receive the first signal when the certificate indicates that the second device is compliant with at least one compliance rule;"
                               Id.




                                                              21
                        Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 23 of 36 Page ID #:149
                                                           U.S. Patent No. 10,298,564: Claim 1
                         "create a second signal, wherein the second signal is derived from a secret known by the second device;"
create a second signal, wherein the second The instructions of the Accused Product are arranged to create a second signal, e.g., L’.
signal is derived from a secret known by
the second device;




                                            HDMI HDCP 2.2 at 17.




                                            Id.

                                            The second signal is derived from a secret known by the Accused Product (second device).

                                            The value of L’ is derived from kd.




                                            Id.

                                            The value of kd is based upon dkey0 and dkey1, each of which is derived from km, the Master Key.


                                                                           22
Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 24 of 36 Page ID #:150
                                   U.S. Patent No. 10,298,564: Claim 1
 "create a second signal, wherein the second signal is derived from a secret known by the second device;"




                     Id. at 14-15.




                     Id. at 25.




                     Id. at 8.

                     Each of km, kd, dkey0 and dkey1 is a secret known by the Accused Product.



                                                   23
Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 25 of 36 Page ID #:151
                                   U.S. Patent No. 10,298,564: Claim 1
 "create a second signal, wherein the second signal is derived from a secret known by the second device;"




                     Id. at 67 (abridged).

                     The Master Key, km, is received encrypted from the transmitter (first device) using the Accused Product’s
                     public key, kpubrx. The Accused Product decrypts km using the Accused Product’s private key, kprivrx, when
                     the transmitter (first device) had not previously stored a km corresponding to the Accused Product.




                     Id. at 12.



                                                   24
Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 26 of 36 Page ID #:152
                                   U.S. Patent No. 10,298,564: Claim 1
 "create a second signal, wherein the second signal is derived from a secret known by the second device;"




                     Id. at 13.




                     Id. at 14.

                     The Accused Product decrypts km using kh when the transmitter (first device) previously stored a km
                     corresponding to the Accused Product.




                                                   25
Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 27 of 36 Page ID #:153
                                   U.S. Patent No. 10,298,564: Claim 1
 "create a second signal, wherein the second signal is derived from a secret known by the second device;"




                     Id. at 12.




                     Id. at 14.




                     Id. at 15.


                                                   26
Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 28 of 36 Page ID #:154
                                   U.S. Patent No. 10,298,564: Claim 1
 "create a second signal, wherein the second signal is derived from a secret known by the second device;"
                     See also:




                     Id. at 31.




                     Id.




                                                   27
                          Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 29 of 36 Page ID #:155
                                                              U.S. Patent No. 10,298,564: Claim 1
         "provide the second signal to the first device after receiving the first signal, wherein the second signal is received by the first device; and"
provide the second signal to the first device The instructions of the Accused Product are arranged to provide the second signal, e.g., L’, to the first device
after receiving the first signal, wherein the (transmitter) after receiving the first signal, e.g., the LC_Init message including rn. The Accused Product
second signal is received by the first provides the second signal to the first device using, e.g., the LC_Send_L_prime message, and the second signal
device; and                                    is received by the first device.




                                              HDMI HDCP 2.2 at 16.




                                                                             28
               Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 30 of 36 Page ID #:156
                                                     U.S. Patent No. 10,298,564: Claim 1
"provide the second signal to the first device after receiving the first signal, wherein the second signal is received by the first device; and"




                                      Id. at 17.




                                      Id. at 59.

                                      See also:




                                                                      29
               Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 31 of 36 Page ID #:157
                                                     U.S. Patent No. 10,298,564: Claim 1
"provide the second signal to the first device after receiving the first signal, wherein the second signal is received by the first device; and"




                                      Id. at 31.




                                      Id.




                                                                      30
                          Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 32 of 36 Page ID #:158
                                                              U.S. Patent No. 10,298,564: Claim 1
"receive the protected content from the first device when the first device determines that the second signal is derived from the secret and a time between the
                             sending of the first signal and the receiving of the second signal is less than a predetermined time."
 receive the protected content from the first The instructions of the Accused Product are arranged to receive the protected content from the first device
 device when the first device determines when the first device determines that the second signal, e.g., L’, is derived from the secret and a time between
 that the second signal is derived from the the sending of the first signal, e.g., the LC_Init message including rn, and the receiving of the second signal is
 secret and a time between the sending of less than a predetermined time.
 the first signal and the receiving of the
 second signal is less than a predetermined The HDCP 2.2 Locality Check must be passed prior to session key exchange and establishment of a secure
 time.                                         communications path for receipt of protected content by the Accused Product.




                                              HDMI HDCP 2.2 at 11.

                                              The Accused Product receives protected content after the first device, as part of the Locality Check, determines
                                              that: the L’ received via the LC_Send_L_prime message is derived from the secret (as determined by matching
                                              L’ to value L which is derived from the secret (e.g., L is computed based on kd, which is based on dkey0 and
                                              dkey1, each of which is based on the Master Key, km)); and a time between the sending of the LC_Init message
                                              and receiving L’ via the LC_Send_L_prime message is less than a predetermined time of 20 ms.




                                                                             31
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 33 of 36 Page ID #:159
                                                             U.S. Patent No. 10,298,564: Claim 1
"receive the protected content from the first device when the first device determines that the second signal is derived from the secret and a time between the
                            sending of the first signal and the receiving of the second signal is less than a predetermined time."




                                              Id. at 16.




                                                                             32
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 34 of 36 Page ID #:160
                                                             U.S. Patent No. 10,298,564: Claim 1
"receive the protected content from the first device when the first device determines that the second signal is derived from the secret and a time between the
                            sending of the first signal and the receiving of the second signal is less than a predetermined time."




                                              Id. at 17.

                                              The Accused Product proceeds to session key exchange and receipt of the protected content after successful
                                              completion of the AKE stage and Locality Check.




                                                                             33
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 35 of 36 Page ID #:161
                                                             U.S. Patent No. 10,298,564: Claim 1
"receive the protected content from the first device when the first device determines that the second signal is derived from the secret and a time between the
                            sending of the first signal and the receiving of the second signal is less than a predetermined time."

                                              Id.




                                              Id. at 50.

                                              See also:




                                                                             34
                         Case 2:20-cv-08546-VAP-AGR Document 1-4 Filed 09/17/20 Page 36 of 36 Page ID #:162
                                                             U.S. Patent No. 10,298,564: Claim 1
"receive the protected content from the first device when the first device determines that the second signal is derived from the secret and a time between the
                            sending of the first signal and the receiving of the second signal is less than a predetermined time."




                                              Id. at 31.




                                              Id. at 32.




                                                                             35
